This cause comes on to be heard upon a motion to dismiss the proceeding in error, upon the ground, among others, that the same was not commenced within the time provided by law. The record shows that the appeal was taken from a judgment rendered on the 12th day of February, 1916, and an order overruling the motion for new trial therein, which was entered on the first day of April, 1916. No summons in error has been issued or served up to this time. It, therefore, appears that the proceeding in error was not commenced within the time required by chapter 18, Sess. Laws 1910-11, which provides:
"All proceedings for reversing, vacating and modifying judgments or final orders shall be commenced within six months from the rendition of the judgment or final order complained of."
The proceeding in error, therefore, must be dismissed upon the authority of Shelton v. Wallace, 63 Okla. 79,162 P. 1092.
All the Justices concur. *Page 80